                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                              NORTHERN DIVISION

TERRY G. WATSON,                         )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )         No. 2:16CV71 HEA
                                         )
KAREY L. WITTY, et al.,                  )
                                         )
            Defendants.                  )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion for Reconsideration of

the Denial of a Temporary Restraining Order and Preliminary Injunction , [Doc.

No. 326], Plaintiff’s Motion for a Final Judgment on the Pleadings, Grant

Summary Judgment or Move the Cause to Trial, [Doc. No. 330], and Plaintiff’s

Motion for Recognition of Other Court Decision’s [sic] Directly Impacting the

Cause in the Instant Case, [Doc. No. 334]. For the reasons set forth below, the

Motions will be denied.

      Plaintiff filed his Amended Complaint on December 13, 2016. Plaintiff has

not sought leave to file an amended complaint.

Motion for Reconsideration of the Denial of a Temporary Restraining Order
and Preliminary Injunction

      Plaintiff’s Amended Complaint alleged various claims against Defendants:
 Count I was brought against Corizon Correction Health, Inc. (Corizon) employees

Dr. Aschok Chada; Dr. Paul Jones, and Cathy Barton for alleged deliberate

indifference to plaintiff’s serious medical needs in violation of the Eighth

Amendment relative to plaintiff’s back and leg issues. Count II was brought

against Missouri Department of Corrections (MDOC) employees Lisa Pogue and

Michelle Buckner for failing to accommodate plaintiff’s alleged back, neck, and

leg pain disabilities in relation to bunk beds and mattresses at the South Central

Correctional Center (SCCC) and at the Moberly Correctional Center (MCC).

Count III was brought against MDOC employee Lisa Pogue because the housing

units at MCC are allegedly not handicap accessible in that the housing units have

stairs (not wheel chair ramps) and the showers do not contain a seat or grab bars

and that due to his back and leg issues he uses a cane to walk, traversing stairs

causes him considerable pain, and he is danger of falling. Count IV was brought

against MDOC employee Jeff Allen for violating the ADA because Allen allegedly

has bullied plaintiff, made racial slurs, and issued conduct violations to plaintiff

due to plaintiff’s hearing loss. Count IV is the only Count remaining; all other

counts have been dismissed either through dismissal or summary judgment.

      Plaintiff’s request for a temporary restraining order and preliminary

injunction has to do with issues that were not originally raised in his Amended

Complaint. Plaintiff is now seeking relief for a completely different alleged injury
                                           2
against parties who have been dismissed from this action. These claims are

properly brought in a separate action, not the current case. The Motion to

Reconsider the denial of the TRO and preliminary injunction is denied.

Plaintiff’s Motion for a Final Judgment on the Pleadings, Grant Summary
Judgment or Move the Cause to Trial

      Plaintiff seeks a final judgment on the pleading, summary judgment or

setting the matter for trial and assigning counsel. The Court has previously denied

counsel in this matter, and at this time, the Court is of the opinion that counsel is

not warranted. There is no basis at this time to grant a final judgment or summary

judgment. The matter will be set for trial as to the remaining defendants in

accordance with the Court’s schedule. The Motion is denied.

Motion for Recognition of Other Court Decision’s [sic] Directly Impacting the
Cause in the Instant Case

      The Court agrees with Defendant Allen that Plaintiff’s request for

recognition of another’ Court’s decision on the grounds that it directly impacts the

instant case is without merit. Assuming that the decision has indeed been

rendered, it has nothing to do with the matters currently pending before the Court.

The Motion is denied.

      Accordingly,




                                           3
      IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration of

the Denial of a Temporary Restraining Order and Preliminary Injunction, [Doc.

No. 326], is denied.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for a Final Judgment

on the Pleadings, Grant Summary Judgment or Move the Cause to Trial, [Doc. No.

330], is denied.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Recognition of

Other Court Decision’s [sic] Directly Impacting the Cause in the Instant Case,

[Doc. No. 334], is denied.

      Dated this 7th day of October, 2019.




                                      ___________________________________
                                           HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                         4
